Citation Nr: 0123514	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  00-09 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of both knees.

2.  Entitlement to a compensable evaluation for postoperative 
residuals of a left inguinal hernia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1989.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from July 1999 and March 2000 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

A review of the record reveals that in an April 2001 
substantive appeal form (VA Form 9), the veteran indicated 
that he desired a travel Board hearing at the local RO.  
According to a June 2001 Report of Contact, the veteran 
indicated that he would appear for a video conference hearing 
before the Board.  A letter notifying the veteran that a 
video conference hearing was scheduled in August 2001 was 
mailed to his last known address, and was not returned to the 
RO as undeliverable.  A note in the claims folder indicates 
that the veteran failed to appear for his video conference 
hearing.  In view of the foregoing, the case will be 
processed as though the veteran's video conference hearing 
request has been withdrawn.  38 C.F.R. § 20.704(d) (2000).

Upon reviewing the record, the Board is of the opinion that 
additional development is warranted as to the issue of 
entitlement to service connection for degenerative joint 
disease of both knees.  Therefore, the disposition of this 
issue will be held in abeyance pending further development by 
the RO, as requested below.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claim for an 
increased rating for residuals of a left inguinal hernia.

2.  The most recent VA examination showed no evidence of 
recurrence of the veteran's left inguinal hernia.


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
postoperative residuals of a left inguinal hernia have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. Part 4, §§ 4.1, 4.3, 4.7, 4.10, Diagnostic 
Code 7338 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Historically, service connection was granted for 
postoperative residuals of a left inguinal hernia in July 
1999, and a noncompensable evaluation was assigned.  That 
decision was based on service medical records showing that 
the veteran underwent a left inguinal hernia repair in July 
1982.

The veteran sought an increased rating for his service-
connected postoperative residuals of a left inguinal hernia 
in November 1999, indicating that the disability had 
increased in severity.

During a December 1999 VA examination, the veteran denied the 
presence of inguinal hernias.  A physical examination 
revealed no palpable inguinal hernias.

Based on this evidence, a March 2000 rating decision 
continued the noncompensable evaluation of the veteran's 
service-connected postoperative residuals of a left inguinal 
hernia.  The veteran filed a notice of disagreement (NOD) 
with this decision the following month, and submitted a 
substantive appeal in April 2001, perfecting his appeal.


Analysis

I.  Claims Assistance

There has been a significant change in the law during the 
pendency of this appeal. The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The new law revises the former § 
5107(a) of title 38 United States Code to eliminate the 
requirement that a claimant come forward first with evidence 
to well ground a claim before the Secretary is obligated to 
assist the claimant in the developing the facts pertinent to 
the claim.  The other salient features of the new statutory 
provisions impose the following obligations on the Secretary 
(where they will be codified in title 38 United States Code 
is noted in parentheses):

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102);

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a));

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a));

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a));

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1));

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall:

(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those        
     records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

Following a detailed review of the claims folder, the Board 
concludes that the RO has either complied with, or gone 
beyond, the provisions of the VCAA.  There is no indication 
of relevant outstanding Federal Government records or other 
records that have been identified by the claimant.  In 
addition, the RO has obtained all pertinent records from VA 
and private medical care providers.

The RO has notified the veteran of the results of its efforts 
to obtain records in multiple pieces of correspondence and he 
has actual notice of all the evidence of record.  Further, 
the RO has provided the veteran a VA examination.  There is 
no indication that there is any evidence that could 
substantiate the claim that has not been obtained.  
Accordingly, while the RO has not sent notice as set forth in 
(3) above describing how the tasks of developing the record 
are allocated, it has gone beyond this requirement by 
actually obtaining all the evidence.  In light of all of 
these considerations, the Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Increased Rating Claim

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

It is essential in the evaluation of a disability that it be 
reviewed in relation to its history.  38 C.F.R. § 4.1 (2000).  
However, where entitlement to compensation has been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2000).

The veteran's postoperative residuals of a left inguinal 
hernia are currently rated under Diagnostic Code 7338.  Under 
that diagnostic code, a noncompensable evaluation is 
warranted for a small, reducible inguinal hernia, for one 
which is without true hernia protrusion, and for any 
preoperative inguinal hernia which is remediable.  A 10 
percent evaluation is appropriate for a recurrent 
postoperative inguinal hernia which is readily reducible and 
well supported by a truss or belt.  A 30 percent rating is 
warranted for a small, postoperative recurrent inguinal 
hernia, or unoperated irremediable hernia, not well supported 
by truss, or not readily reducible.  A 60 percent evaluation 
is warranted for a large, postoperative recurrent inguinal 
hernia, not well supported under ordinary conditions and not 
readily reducible, when considered inoperable.  38 C.F.R. 
Part 4, Diagnostic Code 7338 (2000).

As noted above, a December 1999 VA examination revealed no 
palpable inguinal hernias.  Because there was no evidence of 
a current postoperative recurrence of the hernia, a 10 
percent evaluation under 38 C.F.R. Part 4, Diagnostic Code 
7338 is not warranted.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a compensable evaluation for postoperative 
residuals of a left inguinal hernia.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In light of the evidence discussed above, however, 
the Board concludes that the overall impairment associated 
with the veteran's service-connected postoperative residuals 
of a left inguinal hernia are appropriately evaluated as 
noncompensably disabling under Diagnostic Code 7338.  A 
higher rating under a different diagnostic code is not 
indicated.

The Board points out that there is no question as to which of 
two evaluations shall be applied.  Therefore, the provisions 
of 38 C.F.R. § 4.7 are not for application.  As the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a compensable evaluation for postoperative 
residuals of a left inguinal hernia, the benefit of the doubt 
doctrine is not for application, and the veteran's claim must 
be denied.


ORDER

Service connection for postoperative residuals of a left 
inguinal hernia is denied.


REMAND

As noted above, the VCAA contains extensive provisions 
modifying the adjudication of all pending claims.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The new law revises 
the former § 5107(a) of title 38 United States Code to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary is 
obligated to assist the claimant in the developing the facts 
pertinent to the claim.  The statute also heightens VA's duty 
to assist in development of the claim, and heightens VA's 
duty to notify the appellant of the laws, regulations, and 
evidentiary requirements for his case.  New regulations 
implementing the VCAA were published in the Federal Register 
on August 29, 2001.  See Duty to Assist, 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified at 38 C.F.R. pt. 3).

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during "active military, 
naval, or air service."  38 U.S.C.A. § 1131 (West 1991 & 
Supp. 2001).  Service connection may also be granted for any 
disorder diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000).

The veteran's service medical records note complaints of 
right knee pain in June 1987.  The veteran explained that he 
injured his right medial knee three weeks earlier, and 
currently experienced persistent swelling and radiation of 
pain toward the inguinal area.  He reported no previous knee 
injuries.  A probable right medial meniscal tear was 
diagnosed.  A July 1989 separation examination report notes a 
normal clinical evaluation of the lower extremities, and is 
negative for a knee disability.

In April 1992 correspondence, an attorney advised the RO that 
the veteran filed a workers' compensation claim for injuries 
sustained during employment with the telephone company.  The 
letter requested a copy of the veteran's service medical 
records, but did not indicate the disability for which 
workers' compensation benefits was sought.

The veteran filed a claim of entitlement to service 
connection for a bilateral knee disability in March 1999.  
This claim was denied by a July 1999 rating decision.  The 
veteran filed a notice of disagreement with this decision in 
November 1999.

During a February 2000 VA examination, the veteran gave a 
history of bilateral knee complaints related to "repeated 
impact injuries due to his duties as a telephone wireman, 
including striking poles and manhole covers, and on at least 
one occasion, striking a metal portion of a vehicle."  He 
reported a progressive worsening of knee pain and stiffness 
following his separation from service, and indicated that he 
experienced occasional swelling following jogging or 
strenuous physical exercises.  The veteran explained that he 
experienced discomfort with kneeling, squats, and knee bends.

A physical examination revealed no deformity, discoloration, 
or swelling of the knees.  Tenderness was noted on palpation 
along the medial joint line of the left knee.  Range of 
motion was from 0 to 125 degrees in both knees with further 
motion limited only by the veteran's body mass.  There was no 
evidence of instability on varus and valgus stress testing, 
and Lachman's, McMurray's and drawer tests were negative 
bilaterally.  X-rays the knees showed only minimal 
degenerative changes.  The final assessment was mild 
degenerative joint disease of both knees.  The physician 
commented that there was no indication that the veteran's 
current knee complaints were the result of injuries sustained 
during service.

The RO continued the denial of service connection for 
degenerative joint disease of both knees in March 2000.  The 
veteran submitted a substantive appeal the following month, 
perfecting his appeal.

A May 2000 private medical report notes a diagnosis of 
moderate/severe degenerative joint disease of both knees.  
The examiner opined that the disability was most likely 
present for "many years," and concluded that there was a 50 
percent likelihood that it was caused or aggravated by 
service.

A review of the claims folder reveals that relevant evidence 
in support of the veteran's claim may exist or could be 
obtained.  See Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In particular, it 
does not appear that medical records associated with the 
veteran's 1992 claim for workers' compensation benefits have 
been associated with the claims folder.  Therefore, pursuant 
to VA's duty to assist the veteran in the development of 
facts pertinent to his claim under 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.103(a) (2000), the 
Board is deferring adjudication of the veteran's claim 
pending a remand of the case to the RO for further 
development.

As the VA is required to obtain relevant records held by any 
Federal department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)), in addition to records of relevant 
medical treatment or examination of the claimant at 
Department health-care facilities or at the expense of the 
Department, if the claimant furnishes information sufficient 
to locate those records (38 U.S.C.A. § 5103A(c)(2)), the 
Board finds that it has no alternative under the new 
legislation but to remand this matter so that the RO can take 
the necessary steps to obtain all outstanding medical 
treatment records.  It should be further noted that whenever 
the Secretary attempts to obtain records from a Federal 
department or agency under this subsection or subsection (c) 
[38 U.S.C.A. § 5103A(c)], the efforts to obtain those records 
shall continue until the records are obtained unless it is 
reasonably certain that  such records do not exist or that 
further efforts to obtain those records would be futile (38 
U.S.C.A. § 5103A(b)(3)).

Finally, it appears that a current VA examination is required 
under the provisions of the VCAA to ascertain the etiology of 
the veteran's current bilateral knee disability.  While a May 
2000 private medical report suggests that there is a 50 
percent likelihood that the veteran's current knee disability 
was caused or aggravated by service, the examiner provided no 
basis for this opinion.  Further, it appears that the 
physician first treated the veteran a number of years after 
his separation from service, and did not have the benefit of 
reviewing the claims folder before rendering an opinion.  
Clearly, the current record is not sufficient to make a 
decision on the claim.  The veteran's lay assertions of 
medical causation are not competent to establish a 
relationship between service and the type of disability at 
issue here.

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to his claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The veteran may submit additional 
evidence and argument in support of his 
claim.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  In order to ensure that all relevant 
treatment records have been secured, the 
veteran should be requested to identify 
all sources of treatment for his 
bilateral knee disability that are not 
currently a part of the record.  After 
any necessary information and 
authorization are obtained from the 
veteran, all outstanding records, VA or 
private, inpatient or outpatient, should 
be obtained by the RO and incorporated 
into the claims folder.  In particular, 
the RO should attempt to obtain all 
medical records associated with the 
veteran's 1992 claim for workers' 
compensation benefits.  The RO is again 
advised that efforts to obtain VA records 
should continue until they are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile (38 U.S.C.A. § 5103A(b)(3)).

3.  After the above development has been 
undertaken, the veteran should be 
afforded an examination by an 
appropriately qualified physician to 
determine the nature and etiology of any 
current bilateral knee disability.  All 
indicated studies must be conducted.  
After the examination and review of the 
evidence in the claims folder, including 
service, private and VA medical records, 
the physician should express opinions as 
to the following:

(a)  What is the correct diagnostic 
classification of any knee disability 
found?

(b)  What is the degree of medical 
probability, in percentage terms, if 
feasible, that any current knee 
disability is causally related to a 
disease or injury in service?

A comprehensive report, which represents 
consideration of the aforementioned 
factors, as well as the history of the 
veteran's disabilities should be 
provided.  The veteran's claims folder 
and a copy of this remand must be 
provided to the examiner for review in 
conjunction with the examination.  Any 
opinions expressed must be accompanied by 
a complete rationale.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in this claim.  38 C.F.R. § 3.655 
(2000); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should ensure that all 
reasonable steps have been taken to 
secure any outstanding medical records 
identified by the veteran.  In addition, 
the RO should review the requested 
examination report, if any, and the 
required opinions, if any, to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand.  If any development requested 
above has not been furnished, including 
any requested findings and/or opinions on 
examination, remedial action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for a bilateral knee 
disability.  If the veteran's claim 
remains denied, he and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The 
veteran should then be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The case should then be returned to the Board for further 
review.  No action is required of the veteran until he is 
notified.  The purpose of this REMAND is to accomplish 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


